IN THE SUPREME COURT OF THE STATE OF DELAWARE

CHRISTOPHER CLAY,                                 §
                                                  §      No. 1, 2019
                                                  §
         Defendant Below,                         §      Court Below: Superior Court
         Appellant,                               §      of the State of Delaware
                                                  §
         v.                                       §      ID No. 1408007714A
                                                  §
STATE OF DELAWARE,                                §
                                                  §
         Plaintiff Below,                         §
         Appellee.                                §

                                   Submitted: June 12, 2019
                                   Decided:   June 13, 2019

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                           ORDER

         This 13th day of June 2019, we affirm the judgment of the Superior Court on

the basis of its opinion dated December 7, 2018.1

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is hereby AFFIRMED.

                                                      BY THE COURT:
                                                      /s/ Leo E. Strine, Jr.
                                                      Chief Justice




1
    Clay v. Stallings, 2018 WL 6434798 (Del. Super. Ct. Dec. 7, 2018).